                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO


   IN RE:
     SCOTT A. ROBERTS                             Case No. 21-40466-TNAP

                                                  Judge TIIARA N. A. PATTON
           Debtor(s)
                                                  Chapter 7


                       REQUEST FOR NOTICE TO CREDITORS

   To the Clerk, United States Bankruptcy Court:

         It appears to the Trustee that there will be assets for distribution in the

   above-captioned matter. Please issue notice to creditors to file claims.




                                               /s/Andrew W. Suhar
                                              Andrew W. Suhar, ESQ., Reg. No.0058419
                                              Chapter 7 Trustee
                                              29 East Front Street, 2nd Floor
                                              Youngstown, OH 44501
                                              Telephone: (330) 744-9007
                                              Facsimile: (330) 744-5857
                                              E-mail: asuhar@suharlaw.com




21-40466-tnap   Doc 15    FILED 06/30/21      ENTERED 06/30/21 14:13:35         Page 1 of 1
